Title: To Benjamin Franklin from Philip Mazzei, 23 November 1781
From: Mazzei, Philip
To: Franklin, Benjamin


Sir,
Florence, 23. Novr: 1781.
Having never recd. an answer from your Excellency to any of my letters ever since I left Paris, I should not take the liberty of troubling you again, was I not induced to it by what I think a just motive. Mr. Penet wrote me that he had directed to your Excellency the papers mentioned in my last of 16 August, as soon as he recd. them, which was in July 1780, & that he had written to you in the mean time that he was to pay me some money on account of the State of Virginia, desiring to know where to direct to me. I have sufficient reasons to doubt what he writes, or says, but as I am obliged to justify my conduct to the State, I must beg again that you will please to favour me with an answer to the above said Letter, which Mr. Favi says to have forwarded to your Excellency. Should it be to great a trouble to send your answer for me to Mr. Favi, it might be sent to the bureau of Count de Vergennes, under a cover directed to Mr. de Billerey, Chargé des Affaires du Roy a Florence. I have the honour to be most respectfully, Sir, Your Excellency’s most Humb. & most Obednt. Servt.
Philip Mazzei
